Citation Nr: 9934066	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  96-34 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran has active service from January 1963 to January 
1966.  This appeal arises from a May 1995 rating decision of 
the Hartford, Connecticut, Regional Office (RO) which denied 
service connection for left ear hearing loss and tinnitus.  
The veteran appealed these decisions.

In the May 1995 rating decision, the RO also denied service 
connection for PTSD.  However, in a rating decision of 
October 1997, the RO granted service connection for PTSD and 
awarded this disability a 30 percent disability evaluation.  
The veteran has not appealed this evaluation.  It is the 
undersigned's determination that the RO's grant of service 
connection in October 1997 was a full grant of all benefits 
sought on appeal for this issue.  Thus, this issue is no 
longer in appellate status.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).

A hearing was held before the Board of Veteran's Appeals 
(Board) in May 1999 sitting at the RO.  The Chairman of the 
Board designated Mr. Steven L. Cohn, a member of the Board, 
to conduct this hearing pursuant to 38 U.S.C.A. § 7102(a) 
(West 1991).  Mr. Cohn will make the final determination in 
this case.

The veteran testified at his hearing on appeal in October 
1996 that he intended his claim to include hearing loss and 
tinnitus for both ears and those were the issues considered 
by the Hearing Officer in January 1997.  The veteran and his 
representative are correct and, accordingly, the issues have 
been recharacterized as reflected on the title page.  



FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma during his 
military service.

2.  The veteran is currently diagnosed with left ear hearing 
loss and tinnitus with normal hearing reported in his right 
ear.

3.  The veteran has not submitted evidence of the appropriate 
nexus between his exposure to acoustic trauma in the military 
and his current hearing loss and tinnitus and, therefore, has 
not presented plausible claims for service connection.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for left ear hearing loss.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The veteran has not submitted a well-grounded claim for 
service connection for tinnitus.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

The veteran was given a comprehensive physical examination at 
the time of his entrance into active service in January 1963.  
He reported no medical history of ear trouble or the use of 
hearing aids.  On examination, his ears and ear drums were 
normal.  Audiometry testing noted the following results:


HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
-
15
10
-
5
5
10
20
-
LEFT
-
15
10
-
5
5
5
20
-
[* NOTE: The Board has converted the original results of this 
audiometer examination from American Standards Association 
(ASA) units to International Organization for Standardization 
(ISO) units.]

There are no entries in the service medical records for 
treatment or diagnosis of hearing loss or tinnitus.  The 
veteran was given a separation examination in December 1965.  
He denied any medical history of ear trouble or the use of 
hearing aids.  On examination, his ears and ear drums were 
normal.  There were no entries on the separation examination 
report indicating that he was afforded audiometry testing at 
that time.

The veteran was issued a U. S. Department of Defense (DD) 
Form 214 in January 1966.  It was noted that his military 
specialty was Helicopter Technician Inspector which was 
related to the civilian occupation of aircraft engine 
mechanic.

In late May 1994, the veteran filed claims for service 
connection for hearing loss and tinnitus.  He reported that 
the treatment he had received since leaving the military for 
these disorders was at his local U. S. Department of Veterans 
Affairs (VA) Medical Center.  The veteran was afforded a VA 
audio examination in July 1994.  He complained of left-sided 
tinnitus and hearing loss dating back to his exposure to 
noise while serving in the military.  The veteran 
acknowledged that he currently worked for a helicopter 
manufacturer and had some noise exposure from this work.  
Audiometry testing revealed the following results:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
-
10
15
-
10
20
25
-
-
LEFT
-
20
20
-
30
25
55
-
-

Hearing acuity in the left ear was noted to average 32 at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz and the average on 
the right was 17.  Speech recognition, using the Maryland CNC 
scale, was 84 percent in the left ear and 96 on the right.  
The examiner noted that the veteran complained of left-sided 
tinnitus which matched a 60 decibel hearing loss tone at 
6,000 Hertz.  It was summarized by the examiner that the 
veteran had left ear high frequency sensorineural hearing 
loss and left ear tinnitus.  The right ear was within normal 
limits.  Because of asymmetrical findings on examination, the 
veteran was referred to evoked potential testing.  Subsequent 
testing in August 1994 noted a normal study.  However, it was 
opined that the veteran did warrant amplification with a 
tinnitus masking option on the left.

The RO issued letters to the veteran in September and 
December 1994.  These letters informed the veteran that 
attempts had been made to obtain treatment records from his 
private physicians.  He was notified that it was ultimately 
his responsibility to submit this evidence to the VA and his 
failure to do so could have an adverse effect on his claims.  

In June 1996, the RO incorporated into the veteran's claims 
file his VA outpatient records dated from January 1995 to 
June 1996.  These records only noted treatment of the 
veteran's psychiatric complaints.  

At his hearing on appeal in October 1996, the veteran 
testified that his primary military specialty was a 
helicopter mechanic.  He claimed that he was exposed to a lot 
of noise while working on and flying in helicopters in the 
military.  The veteran claimed that these helicopters had no 
sound proofing, but acknowledged that he did use some hearing 
protection.  He reported that he could not remember if his 
hearing was tested at the time of his separation from the 
military.  The veteran did affirm that his hearing had been 
tested after his military service by his current employer, a 
helicopter manufacturer.

A second group of VA outpatient records dated from January to 
August 1997 were associated with the veteran's claims file in 
October 1997.  These records only noted treatment of the 
veteran's psychiatric complaints.

The veteran was given a hearing before the Board in May 1999.  
He testified that he had been exposed to acoustic trauma 
while serving in Vietnam with the military due to helicopter 
and weapons noise.  It was asserted by the veteran that the 
hearing protection issued by the military had been 
inadequate.  The veteran claimed that at the time he had 
complained to his medics about ringing in his years, but they 
had told him it would eventually go away.  He alleged that 
the ringing in his ears did not go away and had been chronic 
from then to the present time.  The veteran claimed that he 
had not had any other loud noise exposure outside of his 
military experiences.  It was asserted by the veteran that he 
had started to work for a helicopter manufacturer in 1966.  
He asserted that he had been given a hearing test at that 
time and was found to have a minor hearing loss.  The veteran 
acknowledged that he had been given subsequent hearing test 
by his employer.  It was the veteran's testimony that his job 
had included working as an inspector in both an office and 
shop environment.  He contended that the shop noise was not 
as severe as the noise he had been exposed to in the 
military.  The veteran acknowledged that he had not sought 
treatment for his hearing complaints until after he had filed 
a claim for service connection in 1994.  He claimed that his 
VA examiners had determined that his current hearing loss and 
tinnitus were the result of his military service.

The veteran, in addition to his testimony, submitted a 
hearing test report dated in early May 1999 from his 
employer.  This report noted that the veteran's hearing was 
normal except for a mild hearing loss in the left ear at the 
3,000, 4,000, and 6,000 Hertz range.  A waiver of RO 
consideration of this evidence was attached.  During the 
hearing the veteran was requested to submit copies of his 
health records, specifically his hearing tests, kept by his 
current employer.  The request had been made because the 
veteran had indicated that his employer had first noted his 
hearing loss in 1966.  The veteran was given 60 days in which 
to submit this evidence and he agreed to do so.  No 
additional evidence was received and a report of contact with 
the RO dated in August 1999 noted that no additional evidence 
had been submitted.


II.  Applicable Criteria.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§  3.303, 
3.304 (1998).  Where a veteran served ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system becomes manifest to a degree of ten percent within one 
year of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (1998).  This rule does not mean that 
any manifestation in service will permit service connection.  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the condition noted during 
service is not shown to be chronic or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).

Service connection for impaired hearing shall not be 
established unless hearing status meets pure tone and speech 
recognition criteria.  Impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has established the 
following rules with regard to claims addressing the issue of 
chronicity.  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A lay person is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay assertions of medical causation 
will not suffice initially to establish a plausible, well-
grounded claim, under 38 U.S.C.A. § 5107(a).  Grottveit v. 
Brown, 5 Vet. App. 91(1993).


III.  Analysis.

In the current case, the veteran claims that he was exposed 
to acoustic trauma from helicopter and weapons noise during 
his military service from 1963 to 1966.  The Board concedes 
that, in fact, the veteran was exposed to such noise based on 
the information contained in his service records.  The 
objective medical evidence indicates that he was not 
diagnosed with hearing loss or tinnitus until 1994, more than 
25 years after his separation from the military, when left 
ear hearing loss and tinnitus was noted.  No right ear 
hearing loss was reported.  Contrary to the veteran's 
assertion at his Board hearing, the VA examiners in 1994 did 
not provide any opinion on the etiology of the veteran's 
hearing loss or tinnitus.  These examination reports merely 
noted the history as related by the veteran of acoustic 
trauma in the military.  In addition, the July 1994 report 
also noted exposure to noise from the veteran's current 
employment with a helicopter manufacturer.  No opinion 
linking his current hearing loss or tinnitus to service was 
provided.

The veteran has claimed that his current hearing loss and 
tinnitus were solely the result of his acoustic trauma in the 
military.  However, as a lay person, the veteran is not 
competent to provide a medical opinion on diagnosis or 
etiology.  Zang v. Brown, 8 Vet. App. 246 (1995); See Godfrey 
v. Brown, 7 Vet. App. 398 (1995).  A review of the available 
medical evidence does not indicate any objective medical 
opinion linking his current hearing loss and tinnitus to his 
military service.  See Heuer v. Brown, 7 Vet. App. 379, 386 
(1995)(To demonstrate entitlement to service connection for 
hearing loss, there must be medical evidence indicating a 
nexus to military service).  In the present case, and 
especially in light of the evidence that the veteran had at 
least some noise exposure during the 25 years since service, 
a medical nexus is required between his military acoustic 
trauma and his present disorders.  Without competent medical 
evidence of such a relationship, the veteran's claims for 
service connection are not well-grounded under either the 
Caluza or Savage tests.

At his Board hearing, the veteran testified that he was 
diagnosed with hearing loss within one year of his separation 
from the military.  He claimed that his examination had been 
conducted by his current employer and he had received 
repeated hearing examinations over the years.  At his 
hearing, he submitted the latest hearing examination 
conducted by his employer in May 1999 that found only mild 
hearing loss in the left ear.  There was no opinion on 
etiology contained in this report.  During the hearing, the 
veteran was specifically requested to obtain and submit these 
private medical records from his employer within a 60 day 
period from the date of the hearing.  It was explained to the 
veteran that this evidence was important to substantiate his 
claims for service connection.  The veteran indicated that he 
would attempt to retrieve these records.  As of early August 
1999, a report of contact with the RO indicated that the 
veteran had not submitted any additional evidence or 
requested an extension of the time in which to do so.  See 
38 C.F.R. § 20.1304(b) (1998).  Under the circumstances, it 
is determined that the veteran was placed on notice of the 
importance of his employment health records to his current 
claims and given the appropriate opportunity to provide this 
evidence.  See Robinette v. Brown, 8 Vet. App. 69 (1995).

Under these circumstances, the undersigned concludes that the 
veteran has not met his initial burden of submitting evidence 
of the appropriate nexus between his military service and his 
current left ear hearing loss and tinnitus.  Thus, he has 
failed to submit a well-grounded claim as required by the 
Court's Caluza and Savage decisions.  In the absence of a 
well-grounded claim, there is no duty to assist the veteran 
further in the development of the claim.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  If a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet. App. 14 (1993).  Therefore, service connection 
for left ear hearing loss and tinnitus is denied.


ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for hearing 
loss, this appeal is denied.

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for tinnitus, 
this appeal is denied.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals


 

